department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number release date cc te_ge eoeg et2 cor-117407-00 dear this responds to your request for assistance with an issue involving excess wages paid to employees in previous years specifically your inquiry concerns the proper method for correcting an overpayment of employment_taxes irs publication circular_e employer’s tax guide contains guidance on this issue in section reporting adjustments on form_941 we have enclosed a copy of publication for your information unfortunately we are not able to issue a ruling on this issue due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2000_1 2000_1_irb_4 sets forth procedures for requesting letter rulings we have included a copy of revproc_2000_1 for your information if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2000_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth the following general information which we hope will be helpful to you as we understand the facts you have presented employees erroneously received excess wages when they were incorrectly paid shift differential for non-worked hours in violation of a collective bargaining agreement with the union the excessive wages were paid in and the employer and the union have agreed to a salary recoupment procedure that permits the employer to deduct of the total gross pay from each successive paycheck received by the employee until the employee has paid back the entire amount of excess wages paid in previous years your inquiry concerns the employer’s obligation to withhold income taxes and taxes under the federal_insurance_contributions_act fica cor-117406-00 sec_6413 of the internal_revenue_code the code provides guidance on how to correct overpayments of fica sec_6413 provides that if more than the correct amount of the employer fica under sec_3111 or employee fica under sec_3101 is paid on any payment of remuneration proper adjustments of both the tax and the amount to be deducted shall be made without interest as prescribed by regulations sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any remuneration and the overpayment cannot be adjusted under sec_6413 the amount of the overpayment must be refunded as prescribed by the regulations sec_31_6413_a_-1 of the employment_tax regulations concerns repayments by employers of fica_taxes erroneously collected from employees if the repayment is made after the employer has filed its return for the period in which the tax was erroneously collected the regulation provides that if an employer collects from an employee and pays more than the correct amount of tax under sec_3101 and if the error is ascertained within the applicable_period of limitation on credit or refund the employer shall repay or reimburse the employee in the amount thereof prior to the expiration of the return_period following the return_period in which the error is ascertained and prior to the expiration of such limitation period the regulation further provides that if such repayment by the employer occurs the employer shall obtain and keep as part of his records a written receipt of the employee showing the date and the amount of the repayment in addition if an employer repays or reimburses an employee in any calendar_year an overpayment_of_tax collected under sec_3101 sec_31_6413_a_-1 of the regulations provides that the employer shall obtain and keep as part of his records a written_statement that the employee has not and will not claim any refund_or_credit for such overpayment or if the employee has filed a claim that such claim has been rejected the employer may obtain credit for such payment pursuant to sec_31_6413_a_-2 of the regulations sec_31_6413_a_-2 of the regulations provides that after an employer repays or reimburses an employee in the amount of an overcollection the employer may claim credit for the amount in the manner and subject_to the conditions stated in sec_31_6402_a_-2 of the regulations the credit constitutes an adjustment without interest if the amount of the credit is entered on a return for a period ending on or you have indicated that the overpayments occurred from through inclusive generally you may make an adjustment only within years of the return_due_date or the date the return was filed whichever is later assuming that the employer filed timely form sec_941 by april of the year after the close of each tax_year the only years remaining open under the period of limitations are and cor-117406-00 before the last day of the return_period following the return_period in which the error was ascertained no credit or adjustment for an overpayment may be entered on a return after a claim_for_refund of such an overpayment is filed sec_31_6413_a_-2 of the regulations provides that an employer may claim credit for the amount of overpaid employer fica tax in the manner and subject_to the conditions stated in sec_31_6402_a_-2 of the regulations the credit constitutes an adjustment without interest if the amount of the credit is entered on the same return on which the employer adjusts a corresponding overpayment of employee tax the fica tax consequences of the repayment of an erroneous salary payment which was previously included in fica wages are as follows provided the applicable statute_of_limitations is met and to the extent additional fica_taxes were paid because of inclusion of the erroneous salary payment in wages ie the employee’s other remuneration for employment paid_by the employer during the prior year did not equal or exceed the maximum wage_base for the prior year the repayment of the erroneous salary payment by the employee creates an overcollection and overpayment of fica_taxes for that prior year actual repayment of wages by the employee to the employer through payroll deduction or otherwise must occur before an overpayment exists the mere fact that it is established that an employee received an erroneous wage payment in a prior year and is liable to the employer for such repayment does not create an overpayment of fica_taxes in the prior year if the employee does not repay the erroneous salary payment the employee is still in actual receipt of the wages in question and thus such amounts remain wages and no overpayment exists based on the foregoing provisions of the code and the regulations we suggest that the employer adjust the overpayments of fica in the following manner if there has been an overcollection of employee fica tax from the remuneration of an employee paid in a prior year that is open under the period of limitations the employer should repay or reimburse the employees in the amount of the overcollection prior to expiration of the limitations_period the employer should obtain and keep as part of its records the written receipt of the employee showing the date and amount of the repayment and stating that a the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b the employee will not claim refund_or_credit of such amount after repaying or reimbursing the employees and obtaining the requisite employee certifications the employer may correct the errors on prior quarter form sec_941 by claiming credit for the employee fica on the form_941 for the period in which the error was ascertained or on the form_941 for the return_period following the return_period in which the error was ascertained for this purpose the error is ascertained when a repayment of excess wages is made by the employee the employer may also claim credit for an overpayment of employer fica with respect to the excess wages that are repaid by the employees and such credit shall constitute an adjustment without cor-117406-00 interest if the amount thereof is entered on the same return on which the employer adjusts a corresponding overpayment of employee tax the employer must provide background information and certifications supporting prior quarter adjustments the employer should file with form_941 a form 941c supporting statement to correct information or attach a statement that shows what the error was quarter in which the error was made date on which the wages were repaid that the employer repaid the employee tax or received from each affected employee a written consent to this refund_or_credit that the employer received from the employee a written_statement that he or she will not claim a refund_or_credit for the amount of the overcollected social_security and medicare taxes if for some reason the employer is unable to adjust the overpayment of fica pursuant to the procedure set forth above the employer may file claims for refund form sec_843 along with its form sec_941 and sec_941c for each quarter in which the wages are repaid by the employees pursuant to sec_31_6051-1 of the regulations to the extent repayments of excess wages made by an employee result in a reduced_amount of fica wages and reduced amounts of employee fica_taxes paid for prior years the employer is required to furnish corrected forms w-2 for the prior years showing the employee’s corrected social_security wages and corrected social_security_tax withheld no changes should be made in the entries for wages tips other compensation or for federal_income_tax withheld the wages paid in error in the prior year remain taxable to the employee for that year this is because the employee received and had use of those funds during that year the employee is not entitled to file an amended_return to recover the income_tax on these wages instead the employees may take account of repayments of wages received in a prior year for federal_income_tax purposes only by taking the repayment as an itemized_deduction subject_to the percent floor under code sec_67 finally the employer must withhold and pay employment_tax on the gross amount of wages paid to employees including the amounts recouped to correct wage overpayments in prior years repayments of salary received in prior years do not reduce the_amount_of_wages paid to the employee for fica and federal_income_tax cor-117406-00 withholding purposes in the year of repayment thus any remuneration for employment in the year of repayment which is used to repay the erroneous salary is not excludable from wages for fica and federal_income_tax withholding purposes this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law the attorney assigned to this matter is lynne camillo employee id she can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosures as stated
